Citation Nr: 0923883	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right elbow dislocation.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Des Moines, Iowa.  


FINDING OF FACT

The Veteran's residuals of a right elbow are manifested by 
subjective complaints of pain and weakness with occasional 
pain radiating to the top of the hand with numbness and 
tingling and objective evidence demonstrating flexion limited 
to no less than 135 degrees, extension limited to no more 
than 50 degrees, pronation limited to no less than 85 
degrees, and supination limited to no less than 70 degrees; 
there is no competent evidence of ankylosis, flail joint, 
loss of bone, or neurological impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a right elbow dislocation have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5207 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters sent to the Veteran in April 
2007 and April 2008 expressly told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

After careful review of the claims folder, the Board finds 
that letters sent to the Veteran in April 2007, April 2008, 
and June 2008 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
They also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the June 2008 letter 
provided notice as to the information and evidence necessary 
to establish a disability rating and an effective date, as 
well as those elements of notice required for increased 
rating claims, including the specific rating criteria 
applicable to the present claim.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Although all of the above referenced VCAA letters were sent 
to the Veteran after the October 2002 rating decision, the 
Board finds that any timing defect was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after these notices were provided, the case 
was readjudicated and a September 2008 supplemental statement 
of the case was provided to the Veteran.  See Pelegrini, 18 
Vet. App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records identified by the Veteran.  In 
accordance with the Board's April 2007 Remand, the Veteran 
was contacted and asked to provide any information regarding 
treatment obtained for his service-connected right elbow 
disability on appeal; he did not respond to VA's request. 

The Board acknowledges that the record reflects that there 
may be outstanding VA treatment records.  See Letter from 
Veteran's Representative dated April 5, 2003.  However, 
despite the fact that such records are considered in the 
constructive possession of VA, Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992), the Board is of the opinion that a remand to 
obtain these treatment records is not necessary because these 
records are not relevant to the current claim on appeal.  In 
this regard, the Veteran identified a number of VA facilities 
in conjunction with a formal claim for service connection for 
ulcers, asthma, bronchitis, and emphysema.  It was noted that 
he sought treatment for the claimed conditions at these 
facilities; no mention was made of any treatment for his 
service-connected right elbow.  Additionally, the Veteran 
indicated at his October 2007 VA examination that he had not 
received any treatment for his right elbow disability in more 
than five years.  

In light of the above statements, and with consideration of 
the fact that the Veteran was notified on several occasions 
throughout this appeal that it was his responsibility to 
identify records relevant to his appeal, it is reasonable to 
conclude that any outstanding VA treatment records are not 
pertinent to the current increased rating claim.  Absent any 
indication that there are outstanding relevant VA treatment 
records, the Board finds that there is no prejudice to the 
Veteran in proceeding with a determination at this time.  See 
Mayfield v. Nicholson (Mayfield II), 19 Vet. App. 103, 116 
(2005).  

Finally, the Veteran was afforded two VA examinations during 
this appeal for the specific purpose of evaluating the 
current manifestations and severity of his residuals of a 
right elbow dislocation.  See VA Examination Reports dated in 
September 2002 and October 2007.  Although there is no 
indication that the September 2002 VA examiner took the 
principles of 38 C.F.R. § 4.40 and 4.45 into account with 
respect to functional loss due to pain, weakness, 
fatigability, and incoordination, see also DeLuca v. Brown, 8 
Vet. App. 202 (1995), the October 2007 VA examiner clearly 
noted the effect of such principles on the Veteran's function 
and range of motion.  Additionally, the October 2007 VA 
examination reflects that a review of the claims file was 
completed in conjunction with the examination, and all 
relevant and pertinent findings were reported, including any 
functional impact on the Veteran's daily life and employment.  
As such, the Board finds that the Veteran was provided with 
an examination that is adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2008).  See also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  It is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Historically, the Veteran's service-connected residuals of a 
right elbow dislocation were rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5207 
(2008), effective December 15, 1973.  In February 2002, the 
Veteran filed a claim for an increased rating, asserting that 
there had been a worsening in his condition.  See VA Form 21-
4318 received February 22, 2002.  By rating decision dated in 
October 2002, the RO increased the Veteran's rating from 10 
percent to 20 percent, effective February 22, 2002, the date 
his increased rating claim was received.  The Veteran 
expressed disagreement with the rating assigned, asserting 
that a higher rating was warranted; this is the issue now 
before the Board for appellate review.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  In the present case, 
the hyphenated diagnostic code indicates that traumatic 
arthritis is the service-connected disorder and that 
limitation of extension of the forearm is a residual 
condition.  See 38 C.F.R. § 4.71a (Diagnostic Code 5010 
applies to traumatic arthritis and is rated according to the 
criteria for degenerative arthritis which provides that a 
disability be rated according to the applicable limitation of 
motion criteria).  

Limitation of extension of the is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5207, which provides for a 20 
percent rating when extension is limited to 75 degrees, a 30 
percent rating when extension is limited to 90 degrees, a 40 
percent rating when extension is limited to 100 degrees, and 
a maximum 110 percent rating when extension is limited to 110 
degrees.  These ratings represent those available when rating 
a service-connected disability which affects the major elbow, 
rather than the minor elbow.  Major and minor refer to a 
veteran's handedness, with a higher rating sometimes 
available for a disability affecting a veteran's dominant 
hand.  The historical evidence of record reflects that the 
Veteran is right-handed.  See VA Examination Report dated in 
February 1975.  Thus, the major ratings are for application.  

The Veteran was examined twice during this appeal.  The first 
examination, dated in September 2002, reflects subjective 
complaints of weakness and pain with objective evidence of 
extension limited to no more than 75 degrees.  Thereafter, in 
October 2007, the Veteran demonstrated extension of the right 
forearm limited to 40 degrees with an additional 10 degree 
functional loss due to pain.  No additional limitation of 
motion was noted due to weakness, fatigability, or 
incoordination.  

The above results show extension limited to no more than 75 
degrees throughout this appeal.  Thus, absent any indication 
of additional limitation of extension of the right forearm, 
the Board finds that a preponderance of the evidence is 
against the assignment of a higher rating under Diagnostic 
Code 5207.  The Board notes that it considered whether staged 
ratings would be appropriate in the present case.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, as discussed 
above, there is no competent evidence that the Veteran's 
disability underwent an increase in severity sufficient to 
warrant a higher rating at any time during this appeal.  
Therefore, a staged rating is unnecessary.  See id. 

In addition to determining whether the Veteran is entitled to 
a higher rating under his present Diagnostic Code (5207), 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as to whether a higher rating may be assigned on the 
basis of an alternate diagnostic code or whether a separate 
rating might be assigned for any additional functional 
impairment associated with the Veteran's service-connected 
residuals of a right elbow dislocation.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For the reasons discussed 
below, the Board finds no basis upon which to assign a higher 
evaluation and/or additional ratings.

The Board observes that higher ratings based on limitation of 
motion are available under Diagnostic Codes 5205, 5206, 5209, 
and 5213.  However, the competent medical evidence of record 
reflects forearm flexion limited to no more than 135 degrees, 
supination limited to no less than 70 degrees, and pronation 
limited to no less than 85 degrees.  See VA Examination 
Reports dated in September 2002 and October 2007.  There is 
also no indication that the Veteran's right elbow is 
characterized by ankylosis, fused bone, or flail joint.  See 
id.  Thus, a rating in excess of 20 percent is not warranted 
under any of these rating codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5206, 5209, and 5213 (2008).  

The Veteran's VA examination reports reflect that he 
complains of subjective weakness and pain radiating to the 
top of his right hand, as well as occasional numbness and 
tingling in his right forearm.  Objective examination during 
this appeal revealed some loss of strength in the Veteran's 
right forearm; however, no atrophy of the Veteran's right 
upper extremity musculature was found.  The Veteran's 
contemporaneous records indicate that his subjective 
complaints were evaluated by a VA neurologist in 2003.  The 
results of this evaluation show that an electromyography 
(EMG) study failed to reveal any definitive evidence for 
neuropathy.  See VA Neurology Consult dated January 28, 2003.  
More recently, a January 2008 MRI study failed to show any 
intraarticular loose joint bodies, tendinopathy, or findings 
suggesting epicondylitis.  In light of the above findings, 
the Board concludes the competent evidence does not 
demonstrate any neurological disabilities associated with the 
Veteran's service-connected residuals.  Thus, absent any 
evidence of neurological impairment, a preponderance of the 
evidence is against the assignment of a separate rating for 
the Veteran's subjective complaints.  

The Board acknowledges the Veteran's lay statements that his 
right elbow disability is worse than the 20 percent rating 
currently assigned.  Moreover, it recognizes that he is 
competent to provide evidence regarding the symptomatology he 
experiences and that the Board must consider such lay 
evidence in making its determination.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, 
as a layperson, the Veteran is not competent to provide 
opinions requiring medical knowledge, such as whether his 
symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Furthermore, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Thus, the Veteran's lay assertions that he 
is entitled to a higher rating alone are not competent 
medical evidence that provides a basis for the assignment of 
a higher rating.  As discussed above, the competent medical 
evidence, which the Board finds more probative than the 
Veteran's lay assertions, does not support a higher rating.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).

Finally, the Board has also considered whether the record 
raises the matter of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008).  The above determination is 
based upon application of the pertinent provisions of VA's 
Rating Schedule.  However, in some cases a disability may 
present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The record reflects that the Veteran previously worked as an 
electronic maintenance controls and process engineers.  See 
VA Examination Reports dated in September 2002 and October 
2007.  More recently, he has been employed as a 
superintendent.  The Veteran indicated that his previous 
occupation required him to climb ladders as well as 
occasionally perform heavy lifting.  Both of these activities 
caused him significant pain.  In October 2007 he described 
the pain while climbing ladders as 9 out of 10; it diminished 
after 15 to 20 minutes of rest.  The Veteran reported that as 
a superintendent he is no longer required to perform any 
lifting and he only occasionally climbs ladders (once per day 
versus thirty times per day).  See VA Examination Report 
dated in October 2007.  

As discussed above, the criteria in the Rating Schedule 
pertaining to the Veteran's disability focus on limitation of 
motion with consideration of additional functional loss due 
to pain, fatigue, lack of endurance, and incoordination.  
Consideration has also been given to schedular criteria which 
address the Veteran's subjective complaints of radicular 
symptomatology.  The Board is sympathetic to the fact that 
the Veteran's service-connected disability causes him pain 
during work; however, under the circumstances, it is of the 
opinion that the applicable rating criteria adequately 
address the functional impairment and symptomatology 
associated with the Veteran's disability and any potential 
loss in earning capacity.  Cf. Smallwood v. Brown, 10 Vet. 
App. 93, 97-8 (1997) (the Board was required to consider 
whether referral for an extra-schedular rating was warranted 
where a medical examiner stated that a foul-smelling odor 
related to the veteran's osteomyelitis precluded employment 
in a confined space with other workers).  Furthermore, the 
Board notes that any interference with the Veteran's 
employment is minimal, rather than marked.  In this regard, 
the Veteran indicated at his October 2007 VA examination that 
climbing ladders constituted only 10 percent of his previous 
occupational duties.  This has since lessened.  He did not 
identify any other interference with his work requirements 
due to his service-connected right elbow disability.  

In light of the above, the Board finds that the Veteran's 
disability picture is adequately reflected in the current 
schedular criteria and the 20 percent rating assigned.  Thus, 
referral for extra-schedular consideration is not warranted.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In sum, the Board finds that a rating in excess of 20 percent 
for residuals of a right elbow dislocation is not warranted 
at any time during the pendency of this appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (the Board must consider 
whether staged ratings are appropriate).  As a preponderance 
of the evidence is against this claim, it must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right elbow dislocation is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


